DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-62 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 7/27/2021 and 9/24/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22,57 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Austin et al(US 2016/0275309).
	Claim 22: Austin disclose receiving an identification hash corresponding to the user at an API server from a first client device in (page 2[0009]; page 4[0031]: method for distributing personal health 
	 Claim 57: Austin disclose receiving an identification hash corresponding to the user from a first client device in (page 2[0009]; page 4[0031]: method for distributing personal health data where method includes receiving at a source client device using a processor, a distributed software engine from a key management system. Template includes de-identifying personal health data. De-identifying personal health data includes standardizing the personal health data into standardized personal health data with the encryption token to create a personal identifier hash value). Austin disclose extracting the data from the HSP server and de-identifying the data to obtain de-identified data in (fig.1; page 2[0009];page 6[0038]: Template includes de-identifying personal health data. De-identifying personal health data includes standardizing the personal health data into standardized personal health data with the encryption token to create a personal identifier hash value). Austin disclose transmitting the identification hash, the record hash and the de-identified data to a core server in (fig.1; page .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24,62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al(US 2016/0275309) in view of Kennedy(US 2017/0132625).
Claim 24: Austin disclose regenerating a register package at a first client device based on an identification hash, a record hash and data hash in (page 2[0009]; page 4[0031]: method for distributing personal health data where method includes receiving at a source client device using a processor, a distributed software engine from a key management system. Template includes de-identifying personal health data. De-identifying personal health data includes standardizing the personal health data into standardized personal health data with the encryption token to create a personal identifier hash value). Austin disclose sending the register package and a transaction identification to a claims authorization server in (fig.1; page 2[0009];page 6[0038]; page 7[0043]: health record and hash ID transmitted to server for authentication). Austin disclose a confidence value from the claims authorization server to the first client device on verification of the register package in(page 2[0009]; hash value or confidence value 
Claim 62: Austin disclose receiving a register package and a transaction identification from a client device in (page 2[0009]; page 4[0031]: method for distributing personal health data where method includes receiving at a source client device using a processor, a distributed software engine from a key management system. Template includes de-identifying personal health data. De-identifying personal health data includes standardizing the personal health data into standardized personal health data with the encryption token to create a personal identifier hash value). Austin disclose returning a confidence value to the first client device in verification of the register package in(page 2[0009]; hash value or confidence value is transmitted for verification/authentication). Austin does not specifically disclose the register package with a blockchain using the transaction identification. Kennedy disclose this limitation in (page 4[0031]; page 7[0059]: the blockchain processing device receive the blockchain data and the corresponding data authentication and verification scores. The blockchain processing finalize verification of the blockchain transaction). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ blockchain authentication as taught in Kennedy with system of Austin in order to enhance trust, security, transparency and the traceability of data shared across the network.
Allowable Subject Matter
s 1-21,23,25-56,58-61 are allowed.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/              Primary Examiner, Art Unit 2435